Citation Nr: 1208917	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-27 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for asthma, for the period from October 4, 2007 to April 21, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for asthma, since April 22, 2009.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to October 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, during this appeal, the RO granted a 30 percent rating for the Veteran's service-connected asthma, effective April 22, 2009.  However, since a higher rating could potentially be assigned, the grant of less than the maximum available rating did not terminate the appeal, under AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue of a higher evaluation remains in appellate status.  


FINDINGS OF FACT

1.  From October 4, 2007 to April 21, 2009, pulmonary function test findings show no more than a forced expiratory volume in one second of 71 to 80 percent predicted; the Veteran's asthma was managed by inhalational therapy on an as-needed basis.

2.  Since April 22, 2009; the Veteran's asthma has been managed by an anti-inflammatory medication and inhalational bronchodilator therapy on a daily basis, but he has not required monthly visits to a physician or at least 3 courses of systemic corticosteroids per year. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent from October 4, 2007 to April 21, 2009 for asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, DC 6602 (2011).

2.  The criteria for a disability rating in excess of 30 percent from April 22, 2009 onward, for asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, DC 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, an October 2007 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for asthma.  This letter also informed him of how disability ratings and effective dates are assigned.  By the February 2009 rating action, the RO granted service connection for asthma and assigned a 10 percent disability rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for this disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and a VA examination was obtained in January 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it provides sufficient detail to rate the Veteran's service-connected asthma, including a thorough discussion of the effect of his symptoms on his functioning. 

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

In the current appeal, the Veteran contends that his service-connected asthma disorder is more disabling than is reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for asthma was established by a February 2009 rating decision, which assigned a 10 percent disability rating under DC 6602, effective October 4, 2007.  The Veteran appealed the initial evaluation assigned.  The current 30 percent disability rating was granted in June 2010.  An effective date of April 22, 2009 was assigned.  

This diagnostic code rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Asthma is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  38 C.F.R. § 4.97.  A revised regulation clarifying evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), became effective October 6, 2006.  See 38 C.F.R. § 4.96(d).  The revision provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required. 

Under DC 6602, a 10 percent evaluation is contemplated for FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80-percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is contemplated for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Assignment of a 60 percent evaluation is warranted where there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  For assignment of a 100 percent evaluation, there must be a showing of FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97 (2011).

in excess of 10 percent from October 4, 2007 to April 21, 2009

In support of the Veteran's claim is a January 2009 VA examination report.  At that time, he reported he was employed as an auto inspector and missed work if it was too hot or cold, fearful that either condition would result in his shortness of breath.  He estimated missing about 10 half or full days from work because of his breathing problems.  He also takes breaks while at work to catch his breath.  He noted that he began taking Albuterol on a daily basis during service, but now only used it 1-2 times per week as needed, in addition to the medication Singulair.  He reported two emergency room visits during service, but none since service.  However he did experience a recent episode of shortness of breath, but denied cough, sputum production, hemoptysis, or anorexia.  Rather his primary problem was an inability to catch his breath and an obstruction-type sensation in the anterior portion in the midline and anterior portion of his chest.  He could not report on the frequency of the attacks, but did note that he became more short of breath during hot or cold weather and therefore would stay home in bed.  The Veteran has not, however, been prescribed bedrest.  Examination of the chest revealed the lungs were clear to auscultation with normal percussion and respiratory excursion.  

Corresponding pulmonary function test (PFT) findings show a FEV-1 of 68 percent of predicted value before use of a bronchodilator, and 75 percent of predicted value after use of a bronchodilator.  The Veteran's FEV-1/FVC was 81 percent, with no indication as to whether the results were pre- or post-bronchodilator.  The examiner concluded the study was consistent with moderate obstructive pulmonary disease consistent with asthma and only modest improvement with bronchodilation.  

Subsequent VA outpatient treatment records show that in March 2009, the Veteran's asthma, had been treated with Singulair on a daily basis with good effect.  Also in his March 2009, notice of disagreement, the Veteran acknowledged that he did not use his inhaler every day, but rather once every two weeks.  

The Board finds that when the January 2009 PFT findings are applied against the rating criteria, the results clearly fall within the parameters for a 10 percent rating.  As the Veteran's FEV-1 and FEV-1/FVC both exceed 70 percent of predicted value on VA examination, his service-connected asthma does not warrant a higher rating.

The Board is well aware that the Veteran's pre-bronchodilator FEV-1 reading, as measured in January 2009 did fall within the guidelines for a 30 percent schedular rating.  While this may be the case, the post-bronchodilator measurements by regulation must be followed.  The American Lung Association/American Thoracic Society Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such test reflect the best possible functioning of an individual, and are the figures used as the standard basis of comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 46723 (Sept. 5, 1996).  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46723.  

In other words, his use of a bronchodilator before his pulmonary function test was appropriate.  This is seemingly consistent with 38 C.F.R. § 4.96(d)(4) and (5), which, although specifically pertaining to the evaluation of respiratory conditions under other diagnostic codes (that is, other than DC 6602), indicate the PFT results should be based on post-bronchodilation, except when the results of pre-bronchodilator PFTs are normal, the examiner determines that post-bronchodilator studies should not be done and states why, or the post-bronchodilator results were poorer than the pre-bronchodilator results.  None of these exceptions are shown to apply here, however.

Based on this medical evidence, the Board notes that during the time period in question the results of the 2009 PFT fail to meet or approximate the criteria for an evaluation in excess of 10 percent under DC 6602.  In addition, the remaining evidence does not demonstrate that the Veteran's asthma has been productive of pulmonary involvement with persistent symptoms requiring the daily use of an oral inhaler or anti-inflammatories.  Thus, the criteria for a disability rating in excess of 10 percent were not met under DC 6602 from October 4, 2007 to April 21, 2009. 

in excess of 30 percent from April 22, 2009

A list of the Veteran's active outpatient medications shows that on April 23, 2009, he had been prescribed the anti-inflammatory medication, Mometasone Furoate (Asmanex).  Other records show that in early May 2009, he was prescribed a 5-day course of Prednisone to treat an exacerbation of asthma due to an upper respiratory infection.  It appears he was prescribed a second course of Prednisone in November 2009.  There is no clinical evidence prior to that date, of the use anti-inflammatory medication.  

While this evidence supports the grant of a 30 percent disability rating for the Veteran's asthma, a higher evaluation is not warranted.  The remaining evidence is negative for treatment or complaints of asthma attacks indicative of increased or worsening disability.  Clearly the Veteran has an ongoing problem with his respiratory symptoms, however the medical evidence does not establish that he requires monthly visits to a physician for exacerbations.  Also, the Board recognizes that the Veteran has taken an oral steroid (Prednisone) during the pendency of this appeal, but it was not prescribed frequently enough (three or more times per year) to warrant a 60 percent disability rating.  Moreover, the Veteran has confirmed throughout the course of this appeal he has not required emergency room treatment or hospitalization.  Therefore, the criteria for a disability rating in excess of 30 percent simply are not met.  In reaching this conclusion, significant weight is accorded to the findings from the 2009 PFT, which do not produce results of FEV-1 of 40-55 percent predicted or FEV-1/FVC of 40-55 percent.  

The Board has considered rating the Veteran's service-connected asthma under other diagnostic codes pertaining to restrictive lung disease, in order to provide him with the most beneficial rating.  However, there is no evidence that he has diaphragm paralysis or paresis, spinal cord injury with respiratory insufficiency, kyphoscoliosis, pectus excavatum, pectus carinatum, traumatic chest wall defect, pneumothorax, hernia, post-surgical residuals, chronic pleural effusion of fibrosis, sarcoidosis, or sleep apnea.  38 C.F.R. § 4.97, DCs 6840-6847 (2011).

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected asthma, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the service-connected asthma has required hospitalization at any pertinent time during this appeal and the VA examination report and VA outpatient treatment records are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

While the Board is sympathetic to the difficulties his service-connected asthma causes him in maintaining employment, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the newly assigned evaluation, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluation.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected asthma prevents him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Therefore, with resolution of reasonable doubt, the Veteran's asthma, more nearly approximates a 10 percent evaluation from October 4, 2007 to April 21, 2009 and a 30 percent evaluation from April 22, 2009.  The Board has reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the current disability ratings assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for this disability for any portion of the time period under consideration.  


ORDER

For the period from October 4, 2007, to April 21, 2009, a disability rating in excess of 10 percent for asthma is denied.

Since April 22, 2009, a disability rating in excess of 30 percent for asthma is denied. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


